SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

869
KA 12-01954
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

HARLEY D. DUBOIS, DEFENDANT-APPELLANT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Mark H. Dadd,
J.), rendered July 26, 2012. The judgment convicted defendant, upon
his plea of guilty, of burglary in the second degree (two counts),
grand larceny in the fourth degree (two counts), criminal mischief in
the third degree and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court